Title: Samuel Pleasants to Thomas Jefferson, 17 August 1813
From: Pleasants, Samuel
To: Jefferson, Thomas


          
            Respected
Sir, 
Richmond
Aug. 17,
1813.
            Agreeably to your request, I
send you by the stage-driver, the Books ordered in your esteemed
favor of the 11th inst.
I regret that my
young man (in my absence) when making up the last package, omitted
the 2nd vol. of the Statutes at
Large—it is now forwarded.
I hope in the course
of the ensuing fall to publish the 4th vol. of this work, which shall be
forwarded without delay.With the greatest respect, I am yr. obt
            Saml Pleasants
          
          
            on verso of address leaf: 
            
              
                Woodfall’s Junius
                $5.00
              
              
                The Book,
                1.12½
              
              
                Pike’s Expedition
                3.50
              
              
                Franklin’s works, vols. 2, 3, 4, 5—the 1st vol. contg his
Life, not yet
published,
                10.00
              
              
                
                $19.62½
              
            
          
        